DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant's affirmation of the election with traverse of species (a), claims 1-6 and 10-17 in the reply filed on 06/08/2022 is acknowledged. Because applicant did not distinctly and specifically traverse or point out the supposed errors in the original restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Amending the independent claim to incorporate the elected species does not negate the restriction requirement in the application between the species.
The requirement is still deemed proper and is therefore made FINAL.

Claims 8 and 9 remain withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, from which the balance of the claims depend, recites “a micronized polymer matting agent comprising a high-density polyethylene (HDPE) polymer or a low-density polyethylene (LDPE) polymer having an average particle diameter of about 6 microns to about 30 microns”.  It is unclear if the “having an average particle diameter of about 6 microns to about 30 microns” is meant to apply to just “a low-density polyethylene (LDPE) polymer”, or also to the “a high-density polyethylene (HDPE) polymer”
	Thus, the claimed micronized polymer matting agent is indefinite.

Also, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 18 recites the broad recitation wherein the silica matting agent is optional, and the claim also recites wherein the silica matting agent is 0.5% to about 15% by weight of the matte finish coating composition, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Independent claim 1 already requires the micronized polymer to be from about 6 microns to about 30 microns.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 11-18 is/are rejected under 35 U.S.C. 102((a)(1)/(a)(2)) as being anticipated by Xu et al. (US 2016/0115341) 
In ¶’s 15-21, Xu et al. teach a coating for application to a substrate, comprising in a coating substance, and a coating for application to a substrate, comprising two different matting agents, 
wherein each matting agent is micronized with an average size of 5.5 microns or more. (¶ 15)
The first matting agent is a silica matting agent, present in amounts for 0.5 to 2 wt. %. (¶ 18)
The second micronized matting agent is a polymer, exemplified by commercial product such as a HDPE/plastic, present in amounts for 1.0 to 6 wt. %. (¶ 20)
It is noted that the ratio of the two matting agents falls within the range of the present claims 11-13. 
In ¶ 36, Xu et al. teach that the composition may contain pigment (i.e. ink).
Thus, the requirements for rejection under 35 U.S.C. 102((a)(1)/(a)(2)) are met.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2016/0115341).
	While Xu et al., above, does not teach the second micronized matting agent polymer to be LDPE, it does teach PE, and LDPE is prima facia obvious species of the genus.  Applicants has not established that the species or sub-species provides some unexpected results over the PE in the applied reference(s), especially since LDPE and HDPE are claimed in the alternative in independent claim 1.  See In re Woodroff, 16 USPQ2d 1934(Fed. Cir. 1990):  In re Susi 169 USPQ 423 (CCPA 1971).).
	It would have been obvious to one having ordinary skill in the art, at the time the invention was made, to use LDPE as the PE matting agent polymer of  Xu et al., as it is as obvious species of the genus.   The applicant has not shown unexpected results from LDPE over PE or HDPE.

Response to Arguments
Applicant's arguments filed 6/08/2022 have been fully considered but they are not persuasive.

While applicant argues that “Xu et al. does not teach HDPE or LDPE matting agents, none that the HDPE or LDPE has an average particle size of about 6 to about 30 micron”, in ¶ 15, Xu et al. teaches that the matting agents usually have an average particle size of 5.5 microns or more, and in ¶ 20 the second matting agent useful in the present invention in taught to include HDPE/plastic.
	Contrary to applicant’s arguments, the optional waxes, with average particle sizes of no more than 4.5 microns and going down to 0.05 microns, taught to be useful in Xu et al. are not the same as the matting agents, which have an average particle size of 5.5 microns or more.
	Further, any advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELECHI CHIDI EGWIM whose telephone number is (571)272-1099. The examiner can normally be reached M-Th 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KELECHI C EGWIM/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        
KCE